UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended February 28, 2014 Commission File No. 333-190265 MASCOTA RESOURCES CORP. (exact name of registrant as specified in its charter) Nevada 36-4752858 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 29409 232nd Ave. SE Black Diamond, WA 98010 (Address of principal executive offices)(zip code) Registrant’s telephone number, including area code –(206) 818-4799 PO Box 64, Calle Columbia 1014 Colonia 5 de Diciembre Puerto Vallarta, CP48351 Jalisco, México (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes­x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes­­ x No o As of July 29, 2014, the Company had3,100,000shares of common stock outstanding. 1 Table of Contents TABLE OF CONTENTS Part I. Financial Information 3 Financial Statements (Unaudited) 3 Consolidated Balance Sheets – As of November 30, 2013 and February 28, 2014 4 Consolidated Statements of Operations – for the three months ended February 28, 2014 and 2013 and for the period from Inception (November 3, 2011) to February 28, 2014 5 Consolidated Statement of Stockholders’ Equity (Deficit) – for period from Inception (November 3, 2011) to February 28, 2014 6 Consolidated Statements of Cash Flows – for the three months ended February 28, 2014 and 2013 and for the period from Inception (November 3, 2011) to February 28, 2014 7 Notes to Consolidated Financial Statements 8 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Quantitative and Qualitative Disclosures About Market Risk 19 Controls and Procedures 19 Part II. Other Information 21 Legal Proceedings 21 Risk Factors 21 Unregistered Sales of Equity Securities and Use of Proceeds 21 Defaults upon Senior Securities 21 Other Information 22 Exhibits
